In three related proceedings to terminate parental rights pursuant to Social Services Law § 384-b on the ground of permanent neglect, the mother appeals, as limited by her brief, from so much of three orders of fact-finding and disposition (one as to each child) of the Family Court, Kings County (Danoff, J), each dated November 8, 2010, as, after fact-finding and dispositional hearings, found that she permanently neglected the children, terminated her parental rights, and transferred custody and guardianship of the children to the Commissioner of Social Services of the City of New York and the petitioner MercyFirst, for the purposes of adoption.
Ordered that the orders of fact-finding and disposition are affirmed insofar as appealed from, without costs or disbursements.
The evidence adduced at the fact-finding hearings established by clear and convincing proof that, for a period of one year following each child’s placement with an authorized agency, the *1114mother failed to plan for the future of each child, although physically and financially able to do so, notwithstanding the agency’s diligent efforts to encourage and strengthen the parental relationship (see Social Services Law § 384-b [7] [a]; Family Ct Act § 622; Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; Matter of Peter C., Jr. [Peter C.], 88 AD3d 702, 703 [2011]; Matter of Jonathan B. [Linda S.], 84 AD3d 1078 [2011]). Further, the evidence adduced at the dispositional hearing established that termination of the mother’s parental rights was in the best interests of the children (see Family Ct Act § 631; Matter of Walter D.H. [Zaire L.], 91 AD3d 950, 950-951 [2012]; Matter of Peter C., Jr. [Peter C.], 88 AD3d at 703; Matter of Amber D.C. [Angelica C.], 79 AD3d 865, 866 [2010]).
The mother’s remaining contentions are without merit. Skelos, J.E, Florio, Belen and Sgroi, JJ., concur.